Title: From George Washington to Lafayette, 19 November 1786
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My Dr Marqs
Mount Vernon 19th Novr 1786.

On thursday last I received in very good order, from Baltimore, under the care of Monsr Compoint, the most valuable things you could have sent me, a Jack & two she Asses, all of which are very fine. The Pheasants & Partridges are coming round by water; for these also I pray you to accept my thanks. Words, my dear Marquis, will not do justice to my feelings, when I acknowledge the obligation I am under for the trouble & pains you have taken to procure, & forward these valuable Animals to me.
Monsr Compoint having brought no letter from you to me; having no instructions or orders to produce—and having lost with his pocket book a letter from your old aid Mr McHenry to me, which might have contained some information; I am left entirely in the dark with respect to the cost of the Asses in Malta, & the expences attending them since. I therefore pray you My Dr Marquis, to furnish me with an Accot of them as soon as possible, that I may delay no time in remitting you the amount.
As this letter is only intended to give you the earliest advice of the safe arrival of Monr Compoint & his charges, I shall, as the Vessel by which it goes is now passing my door, add no more than those assurances, which you will ever believe me sincere in, of being with the most affectionate regard, yrs &c. &c.

G: Washington

